Title: To Thomas Jefferson from Augustine Davis, 17 October 1791
From: Davis, Augustine
To: Jefferson, Thomas



Sir
Post Office, Richmond, October 17th. 1791

I had the honor to write your Excellency when at Monticello in this state, on the subject of the Establishment of a Cross Post from this to Staunton, informing that I expected in a few days from that date to complete the Contract, which was done the 8th. instant, except to executing the Bond, which cannot be effected until David Ross, Esqr. returns to this place, who is one of the Undertaker’s securities, and is to be here in the course of the present month. The Contract is to take place the 15th. of next month, by which time I flatter myself I shall be able to get the Bond signed by Mr. Ross and returned to your Excellency.
I have lately seen several gentlemen from the South Western Country, and from the conversation had with them on the establishment of a Cross post to that part of the country, they think there is but little probability of any person in those parts undertaking it, and seem to signify that whoever does undertake it must be a loser.—I have the Honor to be Sir yr Excellency’s Most Obt Sert,

Augustine Davis

